DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a carbon nanotube array, classified in H01B1/04.
II. Claims 4-13, drawn to a process of making a CNT array, classified in C01B32/158.
III. Claims 14 and 15, drawn to a spurn yarn and a process of spinning yarn, classified in D01D5/00.
The inventions are independent or distinct, each from the other because:
Inventions Group I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a field emitter, an electrode or a diode and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions Group I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the CNT array can be made via a differing process such as arch discharge, post-growth alignment and/or compression.
Inventions II and III are directed to related to processes involving carbon nanotubes arrays. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or are directed to differing processes - a synthetic methodology and a spinning process.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of Groups I-III is directed to a specific invention (i.e. different processes and an array) that requires differing search strategies and databases (class/subclass) thus leading to an undue burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Keiko Takagi on 03/17/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 4-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-3, 14 and 15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The Drawings filed 05/28/2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/22/2019 and 12/31/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “large numbers” and “fine metal particles” in claim 4 are relative terms which render the claim indefinite. The terms “large numbers” and “fine metal particles”  are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to metes and bounds of the claimed limitations as there is an ambiguity regarding the thresholds to meet the claimed limitations (what is  a large number? What size would fall within the “fine” range?). Claims 5-13 are dependent on claim 4 thus inherit the same deficiencies.  
Claim 4 recites a “method for producing a carbon nanotube array” in the preamble; however, there is an ambiguity in the claim since the claimed array is not mentioned in any of the steps.
Claims 8, 10 and 11 recite the limitation "the heat treatment of said carbon nanotube array".  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is dependent on claim 8 thus inherits the same deficiency.
Claim 13 recites the limitation of “to form fine metal particles” in line 3; this limitation is unclear since claim 13 is dependent on claim 4 and the “fine metal particles” limitation is present in claim 4 (are there different types of “fine metal particles”? are they the same ones?). 
For compact prosecution purposes, the limitations have been examiner under BRI in which any type of CNT array is produced with a multitude of vertically CNTs, the fine metal particles can be one or more types and there is a heat treating step. Applicant is urged to provide clarification via either remarks and/or amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szabo (NPL).
	Claim 4: Szabo discloses a process of making vertically aligned carbon nanotubes over aluminum substrate with the steps of (a) forming nanosized metal catalyst particles on a substrate, (b) supplying H2, N2 and/or C2H4 at a temperature of 640 0C for 2-30 mins to grow a vertically aligned CNTs array, (c) heat treating in N2 for 2 mins and (d) cooling to RT (abs, experimental section, Figs 1-4 with accompanying text).
	Claims 10-11: Szabo discloses heat treating at 640 0C for 2 min in N2  at 32-42 cm3xmin-1 (experimental section).
Claim(s) 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng (a machine translation is provided and referenced from hereon).
Claim 4: Deng discloses a method of preparing a carbon nano tube array by a vapor deposition method and heat treating the CNT array (abs). In particular, Deng discloses the vertical alignment, the catalyst particle film, supplying a hydrogen and acetylene gas at temperature range of 853 to 1023 K for 30 min to 1 hr and heat treating the grown CNTs array between 0.5 to 2hrs in vacuum at 1000 K (pg. 2, 3, embodiments and Figs 1, 4, 8 with accompanying text).
	Claims 5-7: The experimental conditions of Deng meet the claimed temperature and degrees (pg. 2, 3, and embodiments).
	Claims 8 and 9: Deng discloses the hydrogen and/or vacuum heat treatment (embodiments).
	Claims 10-12: Deng discloses two different heat treatments with the first one being at 1000 K for 0.5 to 1hr – thus meeting the claimed heat treatment under BRI since the “comprising” transitional phrase does not preclude any additional steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Szabo.
The Szabo reference discloses the claimed invention but does not explicitly disclose the claimed experimental ranges. It is noted that the claimed experimental ranges are construed as result-effective variables, i.e., a variable which achieves a recognized result as shown by Szabo (see section regarding optimizing the experimental variables starting on pp 3). In particular, Szabo discloses optimizing the experimental conditions of the catalyst preparation “[…] the properties of catalyst layer are crucial regarding the CNT forest growth during CCVD synthesis” (pp 3).  Given that the Szabo reference discloses i.e. heating, time and/or pressure, since the reference also discloses a similar process.  Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TRI V NGUYEN/Primary Examiner, Art Unit 1764